Citation Nr: 0807976	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  04-23 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE


Entitlement to service connection for psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to July 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision rendered by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran entered service in February 1981 and was 
discharged from service in July 1981, the presence of a 
personality disorder was noted at that time.  In October 
2002, the veteran filed a claim for service connection for a 
psychiatric condition.  In January 2006, the Board remanded 
the case to the RO for further evidentiary development.  In 
its remand, the Board requested that the RO obtain pertinent 
medical treatment records from the veteran's insurance 
providers and that the veteran be afforded a psychiatric 
examination.  

In compliance with the Board's remand, the veteran was 
afforded a VA compensation and pension examination in 
February 2006.  During the examination, the examiner noted 
that even though the presence of a personality disorder was 
noted at discharge, the veteran did not have a current 
personality disorder but had a diagnosis of social phobia and 
mood disorder (depression), not otherwise specified.  The 
examiner noted there was no mention of social phobia or panic 
attacks in the veteran's service medical records.  Although 
the examiner issued a very detailed account of the veteran's 
reported history, and his social phobia and mood disorder 
diagnoses, the examiner failed to offer an opinion as to 
whether the veteran's social phobia and mood disorder were 
related to service. 

The etiology of the veteran's psychiatric condition remains 
uncertain and medical opinion regarding this matter is 
necessary to decide this issue.  The Court has held that a 
remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998). In this case, not all 
of the development requested by the Board in its January 2006 
remand was completed.  VA regulations provide that where 
"diagnosis is not supported by the findings on the 
examination report, or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes." 38 
C.F.R. § 4.2 (2007).  The VCAA specifically provides that 
VA's statutory duty to assist a claimant with his claims 
includes, when necessary to decide his case, providing a 
medical examination or obtaining a clarifying medical 
opinion.  See 38 U.S.C.A. § 5103A (d) (West 2002).  See also 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

As mentioned, during the pendency of this claim, the veteran 
placed VA on notice of potentially relevant records located 
with his insurance carriers, CIGNA Health Insurance, Aetna, 
United Way, and Guardian Insurance.  The veteran also placed 
VA on notice of potentially relevant records located with his 
former employers.  These employers were identified as 
Republic Bank/Bank of America, FMC Corporation, Sprint and 
Source Services Corporation.  Although it appears that 
records from the insurance carriers were unable to be located 
because the carriers did not keep files dated back seven 
years or more, the Board observes that there is no showing 
that VA attempted to locate records from the veteran's former 
employers.  The veteran reported that he started to 
experience panic attacks while in service and that they 
continued after discharge, and that he mostly experienced 
"paranoid like symptoms mostly at work and in public 
places."  The veteran believes that his former employers may 
have information regarding his insurance providers and 
medical records.  VA has an affirmative duty to assist 
claimants obtain relevant records.  See 38 U.S.C.A. 
5103A(b)(1) (West 2002)(VA is required to make reasonable 
efforts to obtain relevant records which the claimant has 
adequately identified to VA); See also White v. Derwinski, 1 
Vet. App. 519, 521 (1991) (the duty to assist requires the 
Secretary to obtain private records which may be relevant to 
the veteran's claim).  A review of the claims folder 
discloses no attempt by the VA to assist the veteran in 
obtaining these records.  

With respect to the notification requirements of the VCAA, 
the Board observes that the veteran has not been provided all 
notice required by Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  On remand, the RO should provide him with a VCAA 
compliant notice letter.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) (2007), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess, supra.  

2.  The RO should return the veteran's 
file to the examiner for review and for 
the issuance of an opinion regarding the 
etiology of the veteran's psychiatric 
disorder.  If the examiner is unavailable 
the file should be sent to another 
examiner to do the same.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner.  The examiner should issue an 
opinion as to whether any currently shown 
psychiatric disorder is attributable to 
service.  The examiner should state for 
the record whether any currently shown 
psychiatric disability is likely, as 
likely as not, or not likely related to 
service.  If there is no relationship to 
the in-service manifestations, that fact 
must be noted in the report.  A complete 
rationale for all opinions should be 
provided.  

3.  The AOJ should undertake appropriate 
development to obtain copies of all 
pertinent employer records identified by 
the veteran.  If the AOJ is unable to 
obtain these records, it should so inform 
the veteran and his representative and 
request that the veteran provide copies of 
the outstanding records if he wants them 
to be considered.  

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



